Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 1 of 47   PageID 186




                     EXHIBIT 7
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 2 of 47   PageID 187



 2390696




 Date CFPB received the complaint

 2017-03-16


 Consumer's State

 NY


 Consumer's Zip

 115XX


 Submitted Via

 Web


 Timely Response?

 Yes


 Did consumer dispute the response?

 No


 Product

 Mortgage


 Subproduct

 Conventional adjustable mortgage (ARM)


 Issue




                                          1
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 3 of 47     PageID 188



 Loan modification,collection,foreclosure


 Consumer Consent Provided?

 Consent provided




 Company Information
 Date Sent To Company

 2017-04-17


 Company Name

 PHH Mortgage Services Corporation


 Timely Response?

 Yes


 Company Response to Consumer

 Closed with explanation




 Narrative
 This is a formal complaint and request for an immediate cancellation of the

 schedule foreclosure sale date on my property. I am asking for your protection

 intervention and investigation on this egregious matter. XXXX mortgage C/O PHH

 Mortgage services have acted in bad faith, every time I have submitted a Loan

 Modification Application I have been given notice of sale notices and I have been



                                            2
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 4 of 47       PageID 189



 told that my application will not be reviewed. These fake debt collectors, have not

 verified with my consumer request and validation notice file with the XXXX

 county clerk 's Office on XXXX XXXX, 2016. XXXX mortgage C/O PHH Mortgage

 services failed to validate the alleged debt with the original creditors with true

 and certify signed original contract, and through audit certification of debt entry

 in accordance with XXXX, and XXXX. Not to mentioned that the debt was paid in

 full once the 60 days of default of payment The PMI paid the total balance, and in

 each assignment of mortgage thereafter money was being circulating supported

 of my signature, also with the government plan bail out ... .which supposedly was

 design to help home owners ... ... and XXXX mortgage C/O PHH Mortgage

 services after all this monies received on my signature wants to sell my home???

 Outrageous PLEASE HELP ME STOP THE SALE OF MY HOME!!!!


 ______________________________________________________________________


 2369047




 Date CFPB received the complaint

 2017-03-02


 Consumer's State

 MN


 Consumer's Zip




                                          3
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 5 of 47   PageID 190



 551XX


 Submitted Via

 Web


 Timely Response?

 Yes


 Did consumer dispute the response?

 No


 Product

 Mortgage


 Subproduct

 Other mortgage


 Issue

 Loan modification,collection,foreclosure


 Consumer Consent Provided?

 Consent provided




 Company Information
 Date Sent To Company

 2017-03-02




                                            4
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 6 of 47      PageID 191



 Company Name

 PHH Mortgage Services Corporation


 Timely Response?

 Yes


 Company Response to Consumer

 Closed with explanation




 Narrative
 My husband and I have applied for loan modifications with our mortgage

 company ( and received them ) a few times in the last few years. The problem is

 they have n't lowered the payments or interest rate. We recently filed bankruptcy

 but did not include our home. Our bankruptcy lawyer informed us about the

 HAMP program and we have a XXXX XXXX loan. Our mortgage company never

 mentioned this program to us and now are saying we do n't qualify because of

 our modifications. Our bankruptcy lawyer suggested contacting you to help take

 care of this. I 'm certain we would have qualified for the HAMP back when we first

 applied for a modification and would like to see that remedied. Also, the attorney

 mentioned that we should n't have had to pay thousands of dollars to receive the

 modification ( which was required each time ) but we were not aware that they are

 n't supposed to require that so we had to take out a loan using my husbands

 XXXX account and because of that, his take home pay is {$800.00} less each




                                         5
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 7 of 47   PageID 192



 month because of the loan payment right out of his paycheck. I am quite

 frustrated with our Mortgage company PHH Mortgage as they have not helped us

 with the financial difficulties but made them considerably worse. Now they are

 saying we are going into foreclosure again on the XXXX of XXXX Please help.

 XXXX and XXXX XXXX PHH Mtg LN # XXXX


 ______________________________________________________________________


 2344773




 Date CFPB received the complaint

 2017-02-14


 Consumer's State

 CA


 Consumer's Zip

 940XX


 Submitted Via

 Web


 Tags

 Servicemember


 Timely Response?




                                       6
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 8 of 47   PageID 193



 Yes


 Did consumer dispute the response?

 No


 Product

 Mortgage


 Subproduct

 VA mortgage


 Issue

 Loan modification,collection,foreclosure


 Consumer Consent Provided?

 Consent provided




 Company Information
 Date Sent To Company

 2017-02-14


 Company Name

 PHH Mortgage Services Corporation


 Timely Response?

 Yes




                                            7
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 9 of 47      PageID 194



 Company Response to Consumer

 Closed with explanation




 Narrative
 On XXXX XXXX, XXXX, I contacted XXXX XXXX XXXX from XXXX XXXX XXXX at

 XXXX to seek advise on how to apply for a modification, ( it was over the phone ),

 the first question she asked me is that " are you current on your mortgage? what

 is the reason why you 're applying for modification? My answers were Yes, I am

 current and I want to make my mortgage lower because I 'm having a hardship ''.

 She then advise me not to make payments for at least 3 months in order to show

 to my lender that I 'm really having a hardship making my payments. And she told

 me that I have to pay {$2500.00} for their service but she did not tell me that I

 have to pay {$500.00} every month until the modification is done. So we waited

 until XXXX XXXX, she then email me the paper works to fill up. All the documents

 that they requested was sent but it was already a year and nothing happened so I

 asked another agency ( XXXX XXXX ) and they told me that modification should

 be done by XXXX4 months only and then advise me to stop dealing with XXXX

 and just work with them instead. I started working with them on XXXX XXXX,

 XXXX and same thing I gave all the documents that they needed. . Please advise if

 we can do something about it, I know I can no longer get my house back but it

 was so painful and unfair and XXXX, we were forced to moved out from the

 property on XXXX XXXX and we were staying at a friend right now because I 'm



                                         8
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 10 of 47          PageID 195



  having hard time to get a place for me and my family because of my credit. I just

  hoped that they gave me chance to work on it or at least sell the property myself.

  XXXX XXXX XXXX was already foreclosed and sold. XXXX XXXX XXXX, and XXXX

  XXXX XXXX ( XXXX XXXX XXXX, phone # XXXX ) promised to help me save my

  home, first, they advised me not to pay my mortgage so that I will make PHH

  believed that I am really having hardship because I lost my job, I paid them

  almost {$9000.00}, it was almost a year but it never get done, he always said that

  its under review, I also tried to work directly with PHH mortgage and I submitted

  all the paper works that they requested. An agent from XXXX XXXX XXXX. from

  XXXX CA offered help to get the modification done that will cost me {$3500.00} (

  need to pay them $ XXXX monthly ) but still nothing happened, I know they did all

  their best but PHH Mortgage still foreclosed and sold my house to XXXX XXXX. in

  CA without notifying me that it was already foreclosed and sold on XXXX XXXX,

  XXXX. I was forced to leave the house because the new owner filed an eviction

  complaint against me. PHH did not gave me a chance or an option how to fix the

  problem. The property has an equity of almost {$250.00}, XXXX and they should

  just allow me to sell the house my self so I can get something to start with, I faced

  eviction and the XXXX I faced and my XXXX kids was very painful. I did not even

  know that the modification was denied because I did not received any notice, I

  just found out on XXXX XXXX, XXXX when the Sheriff came and told me that the

  property is already foreclosed and was already sold.




                                            9
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 11 of 47   PageID 196



  ______________________________________________________________________


  2296028




  Date CFPB received the complaint

  2017-01-19


  Consumer's State

  VA


  Consumer's Zip

  232XX


  Submitted Via

  Web


  Timely Response?

  Yes


  Did consumer dispute the response?

  No


  Product

  Mortgage


  Subproduct

  FHA mortgage




                                       10
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 12 of 47         PageID 197



  Issue

  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2017-01-19


  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation


  Company Public Response

  Company believes it acted appropriately as authorized by contract or law




  Narrative
  I contacted my mortgage company on XX/XX/XXXX regarding what options I had




                                             11
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 13 of 47     PageID 198



  to apply for Home Assistance programs to assist me in resolving my back

  payments. The back payments were a result of being XXXX. I expressed all of this

  to the agent I spoke with and she offered to send me a package that needed to be

  returned by XX/XX/XXXX. On XX/XX/XXXX. I received a letter from PHH Mortgage

  and my " case manager '', XXXX XXXX, still expressing an interest in helping me.

  On the same day, I received a letter from a foreclosure Attorney stating my home

  if being put up for a Trustee Sale on XX/XX/XXXX. I called PHH today,

  XX/XX/XXXX, and was told that I can not stop the foreclosure unless I pay the

  past amounts and that the package is no good. How can this be if the paperwork

  clearly states that I have until XX/XX/XXXX to turn it in??? This is another

  example of Mortgage companies lying to customers and to avoid helping them

  and ruining their lives


  2237772




  Date CFPB received the complaint

  2016-12-06


  Consumer's State

  MA


  Consumer's Zip

  019XX


  Submitted Via



                                         12
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 14 of 47   PageID 199



  Web


  Timely Response?

  Yes


  Did consumer dispute the response?

  Yes


  Product

  Mortgage


  Subproduct

  Conventional fixed mortgage


  Issue

  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-12-07


  Company Name

  PHH Mortgage Services Corporation




                                             13
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 15 of 47      PageID 200



  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation




  Narrative
  Our household came under financial duress from a business failure temporarily

  keeping us from making mortgage payments with PHH Mortgage. We

  re-established income, completed the offered forbearance plan, and immediately

  applied for loan modification in order to get a reasonable payment. Since XXXX,

  PHH has intentionally blocked our application for ( 9 months ) through repeated

  use of bogus rejection reasons. They have now issued a Notice of Default

  through a lawyer, in an attempt to force us into selling our home. Research

  shows our case is not isolated. We need relief to prevent PHH from forcing us out

  of our home.


  ______________________________________________________________________

  2111123




  Date CFPB received the complaint

  2016-09-15




                                         14
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 16 of 47   PageID 201



  Consumer's State

  PA


  Consumer's Zip

  170XX


  Submitted Via

  Web


  Timely Response?

  Yes


  Did consumer dispute the response?

  No


  Product

  Mortgage


  Subproduct

  Conventional fixed mortgage


  Issue

  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




                                             15
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 17 of 47        PageID 202



  Company Information
  Date Sent To Company

  2016-09-15


  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation




  Narrative
  I would like to have case # XXXX reopened and addressed. The authorization was

  once again faxed ( I have a copy of both the authorization as well as the fax

  confirmation ) to PHH mortgage on XXXX/XXXX/16 at XXXX. I called again today

  and once again they have no receipt of the authorization. The number that I called

  was the number I was instructed to call from a voicemail that I received this

  afternoon. When I called, I was told that they once again could not help me

  because of no authorization and that they could not provide me with any

  information as the loan is in foreclosure and it is with the attorney. The attorney

  that they are referring to is XXXX XXXX XXXX XXXX XXXX, XXXX. I had previously

  received a letter from them dated XXXX XXXX, 2016 ( addressed to XXXX XXXX,



                                          16
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 18 of 47        PageID 203



  the " unauthorized 3rd party '' ) mentioning foreclosure in a sentence. The letter

  also states that a dispute should be submitted in writing within 30 days ( I sent a

  letter via certified mail XXXX/XXXX/16 to dispute ) and a response will be sent

  back to me via mail. It is now XXXX/XXXX/16 and the only correspondence I have

  received is a voicemail from XXXX/XXXX/16 from XXXX at ext. XXXX stating that

  they had received my letter and I was to call them back. I returned the call that

  afternoon and left a message for XXXX. I have yet to receive a return call or paper

  correspondence via mail. Also on the XX/XX/XXXX mortgage statement it says

  that " The first notice or filing required by applicable law for the foreclosure

  process has not been made. '' My original complaint ... Case # XXXX. None of the

  issues in that complaint have been addressed nor has the dispute I submitted in

  response to PHH 's response to my original claim been addressed. I have since

  my original complaint filed for a refinance of the mortgage solely in my name. I

  have been denied on the basis of Garnishment, Attachment, Foreclosure,

  Reposession, Collection, Action or Judgement and Unacceptable Payment record

  on Previous Mortgage, however the mortgage with PHH is not on my credit

  report. The bank that I had applied for the the refinance through said that they

  had contacted PHH mortgage. They were given information regarding the loan. So

  how could that bank receive information but I can not? Since I am still according

  to PHH " an authorized 3rd party, '' how could they have been authorized to

  disclose anything based on my application which was solely in my name? I am

  not being helped by PHH mortgage and now they have stood in the way of me




                                          17
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 19 of 47   PageID 204



  obtaining a loan in my name with another bank ( which was approved and I paid

  for the appraisal ) so that I can keep my house.


  ______________________________________________________________________


  2092024




  Date CFPB received the complaint

  2016-09-01


  Consumer's State

  PA


  Consumer's Zip

  178XX


  Submitted Via

  Web


  Tags

  Servicemember


  Timely Response?

  Yes


  Did consumer dispute the response?

  No




                                          18
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 20 of 47   PageID 205



  Product

  Mortgage


  Subproduct

  FHA mortgage


  Issue

  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-10-04


  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation




                                             19
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 21 of 47         PageID 206




  Narrative
  My credit was destroyed by my mortgage company. I have tried to dispute the

  incorrect I formation online. It started XX/XX/XXXX. I started to fall behind due to

  divorce, and no help from ex spouse. I was 2 months behind XX/XX/XXXX, went to

  make the full payment and they sent it to the lawyers. I called their lawyers and

  they refused payment. They said I had now to do a modification. I told them I did

  n't need one. They said it was too late and there was nothing I could do. Then I

  fought with this company for over 6 months doing this modification. My point of

  contact by email would never respond. I would scan and send all the requested

  documents. Then weeks would go by with no replys. They would then say my

  information was outdated and make me do it again. I was served foreclosure

  papers in the meantime of this mess. Went to court twice, with all of my

  documents. I started forwardingredients their lawyer everything I sent them as

  proof I was doing it. This just dragged on. They finally completed their what I feel

  was a huge scam. I owed close to what the original loan amount was after 9 years

  of payments. My loan amount was {$82000.00} in XX/XX/XXXX, i owe {$77000.00}

  now XX/XX/XXXX..HOW?? They just " applied '' over {$1000.00} credit to the

  account from a review of this mess. Never with any calculations as to how this

  came about. PHH had a lawsuit against them filed in NJ that I called to join, but

  was n't returned. It was for the SAME issue. They were told to settle with clients

  they have done that to. Please help fix my credit. Thank you kindly! This company

  has not handled themselves in a law obeying manner. Looking back I should have




                                          20
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 22 of 47   PageID 207



  done more to fight. But I was so consumed with the kids after the divorce, and

  myself an XXXX Veteran who has not faired well since I returned home in

  XX/XX/XXXX. Thank you again.


  ______________________________________________________________________


  2028103



  Date CFPB received the complaint

  2016-07-25


  Consumer's State

  PA


  Consumer's Zip

  170XX


  Submitted Via

  Web


  Timely Response?

  Yes


  Did consumer dispute the response?

  Yes


  Product




                                        21
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 23 of 47         PageID 208



  Mortgage


  Subproduct

  Conventional fixed mortgage


  Issue

  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-07-25


  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed


  Company Public Response

  Company believes it acted appropriately as authorized by contract or law




                                             22
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 24 of 47       PageID 209




  Narrative
  I am emailing you in hopes that I can get some resolution to some problems

  regarding my mortgage with PHH Mortgage Company which was supposedly "

  modified. '' I am confused with the status of my loan and why my payments are

  being rejected. I also have not received reversal of funds checks that have been

  issued. I have even asked that they be reissued and sent certified but have yet to

  receive any of them. When I pull my account up online it shows that there have

  been a total of XXXX " Reversal of Funds '' transactions on my account totaling

  {$1300.00}. I have only received checks for XXXX of these transactions totaling

  {$92.00}. I have also attempted several times to make payments and the funds are

  returned to my bank account. The most recent account if refused payments

  occurred XXXX XXXX when a letter was issued to me from my bank that my

  payment of {$3000.00} was returned for " refused payment. '' The {$3000.00} plus

  the {$1200.00} ( {$1300.00} - {$92.00} ) would bring my account current. I

  attempted to email this concern to XXXX XXXX my " account manager '' but the

  email was returned to me that her email address was not found although I was

  replying to an email address which had worked with previous correspondence. If

  A new account manager has been assigned to this loan, I have yet to receive any

  correspondence from them or about them. The only calls I receive from XXXX are

  from the generic collection department ( whom I have spoken with several times )

  and they have never addressed my concern with the missing " reversal of funds ''

  checks. I am then transferred from person to person without any resolution. I




                                         23
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 25 of 47      PageID 210



  have asked on multiple occasions to have statements mailed to me but I have not

  received them either. I am very frustrated and now concerned that my XXXX

  children and I will not have a place to live soon as I received a letter recently

  regarding foreclosure. I would think that as an " account manager '' it would be

  their jobs to help guide people and monitor accounts for issues like those I

  mentioned above but I have never received more than a letter with her name and

  phone number on it. Clearly I have made efforts to make payments on the

  account yet no explanation or ways I can resolve the issue are ever

  communicated to me from PHH Mortgage. I would not even know until I logged

  back into my bank account that a payment had been returned if it were not for my

  bank sending me a letter. I feel that my case has been handled extremely poorly

  and now I am in danger of losing my home due to poor management of my

  account. Quit frankly if this is how all modification processes are managed, I do

  n't see how anyone can successfully have their loan modified. The mortgage is in

  my ex-husband 's name. He previously authorized me on the account so that I can

  discuss matters regarding the account however every time I call they can never

  seem to find that authorization. I was awarded the home in the divorce decree. I

  sent an email regarding the above issue to the customer service department on

  Friday XXXX/XXXX/16. I received a response late afternoon on Monday

  XXXX/XXXX/16 saying that they do not have acces to my information and that I

  need to contact the Foreclosure Department. I was given yet another toll free

  number and extension to a department. They did not forward my concerns to the




                                         24
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 26 of 47       PageID 211



  correct person. They are just sending me to another generic call pool.


  ______________________________________________________________________________

  2013362



  Date CFPB received the complaint

  2016-07-14


  Consumer's State

  VA


  Consumer's Zip

  234XX


  Submitted Via

  Web


  Tags

  Servicemember


  Timely Response?

  Yes


  Did consumer dispute the response?

  No


  Product

  Mortgage




                                          25
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 27 of 47   PageID 212



  Subproduct

  VA mortgage


  Issue

  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-07-19


  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation




  Narrative
  PHH Mortgage. Mishandling of the mortgage refinance process during a divorce

  proceeding.




                                             26
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 28 of 47   PageID 213



  ______________________________________________________________________________

  2008596



  Date CFPB received the complaint

  2016-07-12


  Consumer's State

  PA


  Consumer's Zip

  191XX


  Submitted Via

  Web


  Timely Response?

  Yes


  Did consumer dispute the response?

  Yes


  Product

  Mortgage


  Subproduct

  Conventional adjustable mortgage (ARM)


  Issue




                                           27
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 29 of 47          PageID 214



  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-07-12


  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation




  Narrative
  This is my second complaint to CFPB against PHH. In XXXX XXXX, I filed a

  complaint against PHH. However, before PHH could respond, XXXX, to which

  PHH had sold the Property already started eviction actions against me ( XXXX

  XXXX ). Therefore by the time PHH responded to the CFPB complaint in XXXX

  XXXX - essentially admitting their errors in fulfilling the agreed TPP - I had filed a




                                             28
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 30 of 47          PageID 215



  civil complaint against both PHH and XXXX to protect my rights against their

  unlawful foreclosure and eviction actions, respectively. Because I have been

  proceeding pro se, both PHH and XXXX have continued to drag out this easily

  discernible injustice by legal maneuverings which I have been inadequately trying

  to defend. As a result, PHH has been able to skirt the issue of their failure to deal

  fairly in the execution of the TPP which was in place in XXXX and which, by their

  own admission, I never violated. My appeal is that CFPB will use a plain and

  straightforward method of enforcing the applicable regulations with which PHH

  has refused to comply for these 6 years ( from the onset of the TPP ) to date.

  Specific details, including timelines and pertinent court orders to date are in the

  attached documents. As of today 's date, my family and I face imminent but

  unlawful eviction from the Property at XXXX PA XXXX.


  ______________________________________________________________________


  2002377




  Date CFPB received the complaint

  2016-07-07


  Consumer's State

  OK


  Consumer's Zip




                                           29
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 31 of 47   PageID 216



  730XX


  Submitted Via

  Web


  Timely Response?

  Yes


  Did consumer dispute the response?

  Yes


  Product

  Mortgage


  Subproduct

  FHA mortgage


  Issue

  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-07-07




                                             30
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 32 of 47     PageID 217



  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed with non-monetary relief




  Narrative
  I received a FHA loan in the amount of {$120000.00} in XXXX XXXX. I requested

  XXXX in XXXX XXXX due to excessive debts and a large increase of {$300.00} a

  month for my homeowners insurance since my credit score lowered. I tried

  several other Insurance companies and nobody could help with a lower price. I

  never missed any payments from XXXX XXXX XXXX. My mortgage payments were

  going to increase by about {$300.00} as of XXXX XXXX due to the insurance

  company running my credit and DOUBLED my homeowners insurance payment

  amount, but since I did was approved for XXXX, I never had to make the

  increased payment. I got both a denial and an approval letter both dated on XXXX

  XXXX, XXXX. I called my mortgage company and they said it was approved and to

  skip payments for XXXX and XXXX, which went along with my approval letter that

  showed I needed to make the XXXX trial payments for XXXX XXXX XXXX. During

  my trial period I made all payments on time for the amount of {$930.00} as




                                        31
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 33 of 47          PageID 218



  required by my mortgage company. I called my mortgage company In XXXX

  several times, waiting at least 30 minutes each time, asking them about the final

  modification. I was informed to go ahead and make another payment for the trial

  payment amount since it may take a while to get the modification. I made this

  payment on XXXX XXXX, XXXX for a total of XXXX payments for the trial period. I

  received several letters during my trial payment period, XXXX in XXXX and XXXX

  in XXXX of XXXX titled '' Notice of Intention to Foreclose '', I also received several

  notices on my door regarding foreclosure by someone who would go around my

  house each time. I called my mortgage company in XXXX and XXXX and when I

  finally reached someone, they said it was an error and everything was " okay ''.

  My mortgage company was telling me that everything was " okay '' while planning

  to foreclose on my home all along. On XXXX XXXX, XXXX they sent me a form

  called " Annual FHA disclosure notice to mortgagor '' that shows my payoff

  amount as {$110.00}, XXXX. I also received this form dated XXXX XXXX, XXXX

  with the payoff amount as {$120.00}, XXXX, which is now more than my original

  loan amount. The financial information does not add up and I have asked for

  financial statements 3 times, XXXX XXXX, XXXX XXXX, and XXXX XXXX and I

  have never received the full statements for my account. I called almost every day

  asking them for the paperwork to finalize the modification. I finally received

  modification on XXXX XXXX, XXXX. On the final modification, it had a lot of

  confusing information that even the mortgage company can not explain, they

  always tell me they will call me back and they never do or I can not reach them.




                                           32
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 34 of 47      PageID 219



  They assigned me a case manager ; however, after dozens of messages I never

  received a call back. The final modification shows : The percentage rate is the

  same. My payment went down a little from the original amount to {$940.00}. There

  is a subordinate note and subordinate mortgage for about {$35000.00} which has

  to be paid at the end of my loan in 30 years. The modification will put me paying

  another 30 years. Now, after they have cashed all of my checks, they sent me a

  check for {$2000.00} and informed me that no payments would be accepted other

  than the full amount. These checks were cashed months ago and now they send

  me a check and tell me I am further behind. The mortgage company has filed a

  petition and is now suing me.


  ______________________________________________________________________


  996815




  Date CFPB received the complaint

  2016-07-04


  Consumer's State

  NJ


  Consumer's Zip

  070XX


  Submitted Via




                                         33
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 35 of 47   PageID 220



  Web


  Tags

  Older American


  Timely Response?

  Yes


  Did consumer dispute the response?

  No


  Product

  Mortgage


  Subproduct

  Conventional adjustable mortgage (ARM)


  Issue

  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-07-06




                                             34
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 36 of 47       PageID 221



  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation




  Narrative
  I am a first home buyer. I brought the house 2006. The mortgage lender falsely

  stated I made a higher income in order to qualify me for XXXX mortgages with

  rate 6 %. I could not keep the payment close to XXXX because I had XXXX. I asked

  them for a loan modification. I mailed my loan modification package to PHH

  mortgage. I called my case manager, she said she did n't received it. Instead my

  house is on foreclosure. As a first buyer, the Real Estate Agent should explain to

  me the risk to accept the XXXX mortgages plus the other bills to pay. I maintained

  my payment for 8 years each month never late. Before buying a house people

  should know about property taxes, home insurance, oil tank where is located etc.




  ______________________________________________________________________


  1964399



                                          35
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 37 of 47   PageID 222




  Date CFPB received the complaint

  2016-06-10


  Consumer's State

  MO


  Consumer's Zip

  631XX


  Submitted Via

  Web


  Timely Response?

  Yes


  Did consumer dispute the response?

  No


  Product

  Mortgage


  Subproduct

  Home equity loan or line of credit


  Issue

  Loan modification,collection,foreclosure




                                             36
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 38 of 47         PageID 223



  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-06-10


  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation


  Company Public Response

  Company believes it acted appropriately as authorized by contract or law




  Narrative
  This mortgage is the second on the property. Due to hardship we are going

  through a DIL on the property. Process started in XXXX. By XXXX the primary

  mortgage had approved the DIL but needed the second to be cleared. We had

  contacted the second mortgage communicating out intentions and filled out the



                                            37
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 39 of 47        PageID 224



  requested paperwork in XXXX and early XXXX. The first mortgage made a

  settlement offer. I was given verbal confirmation that the settlement was

  approved near the end of XXXX. An acceptance letter was sent in XXXX. The letter

  was not the appropriate letter for the situation. It stated that they would take

  possession of the property, not release the lien, among other things. After much

  discussion between myself and the two mortgage companies, an appropriate

  letter was produced. We signed it and notarized it. The first mortgage sent a

  settlement check near the end of XXXX. The check was " lost '' ( it did eventually

  turn up 8 weeks or more later ). The first mortgage had to cancel the check and

  send another. This check was received XXXX XXXX and put into a suspense

  account. I was told the request for a release was filed around XXXX XXXX and

  would be completed within 30 days. The first week of XXXX it had not been

  completed. It had been shuffled through departments and " misplaced ''. I was

  told that it would be processed as soon as possible. It was sent in for recording

  on XXXX XXXX. The county returned it because they did not include recording

  fees. Initially, they were waiting for the returned documents to show up ( which to

  my knowledge has not happened yet ). After much insistence I was told that a

  new set of documents were being drafted and sent in. It is XXXX XXXX and this

  has not happened yet. Main complaints : Every step has taken to the last moment

  or longer to complete. Settlement acceptance letter was incorrect - should be

  standard. Emails and phone calls were rarely if ever returned in the " 24-48 hours

  '' All mailed documents/check lost I have had to follow up with every step to get




                                          38
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 40 of 47   PageID 225



  anything done Recorded documents sent without payment. This should be a

  standard occurrence and every step has had issues. It feels deliberate or

  incompetent.


  ______________________________________________________________________


  1921454




  Date CFPB received the complaint

  2016-05-11


  Consumer's State

  PA


  Consumer's Zip

  191XX


  Submitted Via

  Web


  Tags

  Older American


  Timely Response?

  Yes


  Did consumer dispute the response?




                                       39
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 41 of 47   PageID 226



  No


  Product

  Mortgage


  Subproduct

  Conventional fixed mortgage


  Issue

  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-05-11


  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation




                                             40
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 42 of 47    PageID 227




  Narrative
  My financial hardship started in 2015. I contacted my mortgage company and they

  have been requesting for the same documents over and over again for the past

  year. It has been a nightmare and has caused my medical condition to get worse.

  I have provided my documents on a timely fashion and have yet to get a final

  response.


  ______________________________________________________________________


  1888562




  Date CFPB received the complaint

  2016-04-21


  Consumer's State

  PA


  Consumer's Zip

  171XX


  Submitted Via

  Web


  Tags




                                        41
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 43 of 47   PageID 228



  Older American


  Timely Response?

  Yes


  Did consumer dispute the response?

  No


  Product

  Mortgage


  Subproduct

  Conventional fixed mortgage


  Issue

  Loan modification,collection,foreclosure


  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-04-21


  Company Name

  PHH Mortgage Services Corporation




                                             42
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 44 of 47        PageID 229



  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation




  Narrative
  Fell behind in mortgage payments due to extended period of unemployment, and

  theft of personal assets. /worked with ERA Mortgage and was approved for a loan

  modification. We declined it because it was too expensive. We reapplied, met all

  deadlines with time to spare, I checked with them two times by phone, spoke with

  at least XXXX different case managers who advised all information was received

  and they would process the paper work accordingly. Then a two or more week

  black-out period happened during which time we ( my wife ) repeatedly called

  them. Finally, after the deadline, they called me last Friday about supper time

  saying this was a courtesy phone call to advise us we had failed to provide the

  required information and therefore our request could n't be considered and the

  house would go for sale at the sheriffs sale Thursday XXXX/XXXX/16. Whether the

  mortgage company is full of bunk, doing this on purpose or if they 're sincerely in

  error ; they are in the wrong and this is n't right.


  ______________________________________________________________________


  1845737


                                             43
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 45 of 47   PageID 230




  Date CFPB received the complaint

  2016-03-23


  Consumer's State

  TX


  Consumer's Zip

  752XX


  Submitted Via

  Web


  Timely Response?

  Yes


  Did consumer dispute the response?

  Yes


  Product

  Mortgage


  Subproduct

  Other mortgage


  Issue

  Loan modification,collection,foreclosure




                                             44
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 46 of 47         PageID 231



  Consumer Consent Provided?

  Consent provided




  Company Information
  Date Sent To Company

  2016-03-23


  Company Name

  PHH Mortgage Services Corporation


  Timely Response?

  Yes


  Company Response to Consumer

  Closed with explanation




  Narrative
  The home at XXXX XXXX XXXX XXXX, XXXX, TX XXXX is part of the XXXX XXXX

  XXXX XXXX XXXX. The owner became past due on his assessments but then

  passed away in XXXX 2015. I am the XXXX and notified the mortgage company,

  PHH Mortgage Corporation of his death in XXXX 2015 after finding that his

  children did not plan to take the home. I have been in touch with PHH Mortgage at

  least monthly but as often as weekly to voice the Board of Director 's, neighbor 's,




                                          45
Case 2:19-cv-02710-MSN-tmp Document 9-7 Filed 10/28/19 Page 47 of 47      PageID 232



  and my concerns about the home as the water has been turned off so the

  yard/trees are dead and there are rats in the overgrown vegetation/empty house.

  In every correspondence, I have have requested that they expedite foreclosure as

  obviously the deceased is not going to be making payments. The house 's

  condition has continued to decline. The XXXX has started baiting the house for

  rats, we have spent close to {$900.00} so far in treatments. We have also started

  mowing the lawn. We can not water the lawn or help with the foundation that is

  cracking. There are stones falling off the home because of the foundation 's

  condition. This home is in a very affluent neighborhood XXXX. The house would

  sell very quickly as all the homes in this community do. This home is on XXXX

  the larger lots. I have explained all this to the mortgage company. The owner

  passed away over 1 year ago. The XXXX is now owed {$12000.00} post

  bankruptcy on this home. The other owners are paying for the demise of this

  home not only with their assessments but with their property values.




                                         46
